                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


JAMES ALAN KUNKEL, #1670462                        §
                                                   §
VS.                                                §                  CIVIL ACTION NO. 4:16cv292
                                                   §
DIRECTOR, TDCJ-CID                                 §

                                     ORDER OF DISMISSAL

        The above-entitled and numbered civil action was referred to United States Magistrate Judge

Kimberly C. Priest Johnson, who issued a Report and Recommendation concluding that the petition

should be denied. Petitioner filed objections.

        In Petitioner’s objections, he essentially reurges the issues already raised and discussed in

the Report. He objects, however, to the standard of review in petitions for writ of habeas corpus;

specifically, as it concerns procedurally barred claims. Petitioner also asserts that, because the Texas

Court of Criminal Appeals (“TCCA”) denied his state application for writ of habeas corpus without

written order, his claims should not be considered procedurally barred. The Report correctly outlines

the doctrine behind the standard of review:

        In all cases in which a state prisoner has defaulted his federal claims in state court
        pursuant to an independent and adequate state procedural rule, federal habeas review
        of the claims is barred unless the prisoner can demonstrate cause for the default and
        actual prejudice as a result of the alleged violation of federal law, or demonstrate that
        failure to consider the claims will result in a fundamental miscarriage of justice.

Coleman v. Thompson, 501 U.S. 722 (1991). Furthermore, a state application that is denied without

written order by the TCCA, as in the present case, is an adjudication on the merits. Singleton v.

Johnson, 178 F.3d 381, 384 (5th Cir. 1999). Petitioner reasons that his appellate attorney must have



                                                   1
been ineffective because he failed to raise certain issues on direct appeal - the same issues that are

procedurally barred. An appellate counsel’s failure to raise certain issues on appeal does not deprive

an appellant of effective assistance of counsel where the petitioner did not show trial errors with

arguable merit. Hooks v. Roberts, 480 F.2d 1196, 1198 (5th Cir. 1973). Appellate counsel is not

required to consult with his client concerning the legal issues to be presented on appeal. Id. at 1197.

The Court notes Petitioner fails to show claims with merit that should have been raised. The

objections are without merit.

        Petitioner also reurges various ineffective assistance of counsel claims. These claims were

properly considered and explained in the Report. In fact, the Report notes that Petitioner repeatedly

provided only conclusory allegations, and bald assertions and conclusory allegations do not raise a

constitutional issue in a habeas proceeding. Smallwood v. Johnson, 73 F.3d 1343, 1351 (5th Cir.

1996). Although properly denied for that reason alone, a discussion was provided based on

Petitioner’s more developed state habeas proceedings. The Report notes that most of Petitioner’s

arguments concern an offense of which he was not found guilty, noting that any error on such basis

is irrelevant. A failure to object does not constitute deficient representation unless a sound basis exists

for objection. See Emery v. Johnson, 139 F.3d 191, 198 (5th Cir. 1997) (a futile or meritless objection

cannot be grounds for a finding of deficient performance). In each of Petitioner’s claims, he fails to

meet his burden showing that the adjudication of his claims in state court proceedings (1) was

contrary to federal law then clearly established in the holdings of the Supreme Court; (2) involved

an unreasonable application of clearly established Supreme Court precedent; or (3) was based on an

unreasonable determination of the facts in light of the record before the state court. See Harrington

v. Richter, 562 U.S. 86, 97-98 (2011). Therefore, Petitioner is not entitled to habeas relief.


                                                    2
           In conclusion, Petitioner presents issues that were procedurally barred, irrelevant to his

    conviction, and without merit. He fails to show the state habeas court erred. Id. The Report of the

    Magistrate Judge, which contains proposed findings of fact and recommendations for the disposition

    of such action, has been presented for consideration. Having made a de novo review of the

    objections raised by Petitioner to the Report, the Court concludes that the findings and conclusions

    of the Magistrate Judge are correct. Accordingly, the Court adopts the findings and conclusions of

    the Magistrate Judge as the findings and conclusions of the Court.
.
           It is therefore ORDERED the petition is DENIED with prejudice. Additionally, a

    certificate of appealability is DENIED.

           It is finally ORDERED that all motions not previously ruled on are hereby DENIED.

           SIGNED this 27th day of September, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                     3
